 

EXHIBIT 1.3




SECURITY AGREEMENT

This SECURITY AGREEMENT (the “Security Agreement”) dated as of September 30,
2014, but made effective as of December 10, 2014, is executed by INTEGRATED
ENERGY SOLUTIONS, INC., a Nevada corporation (the “Debtor”), with its chief
executive offices located at 1000 East 80th Place, Suite 302, Merrillville,
Indiana 46410, and TCA Global Credit Master Fund, LP (the “Secured Party”).  

R E C I T A L S:

WHEREAS, Debtor desires to borrow funds and obtain financial accommodations from
Secured Party pursuant to that certain Credit Agreement of even date herewith
among Debtor, additional Credit Parties, and Secured Party (as amended, renewed,
supplemented or modified from time to time, the “Credit Agreement”).

NOW, THEREFORE, in consideration of the credit extended now and in the future by
Secured Party to the Debtor and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Debtor and Secured
Party hereby agree as follows:

A G R E E M E N T S:

1

DEFINITIONS.

1.1

Defined Terms.  Capitalized terms used but not otherwise defined in this
Security Agreement (including the Recitals) shall have the meanings ascribed to
them in the Credit Agreement.  For the purposes of this Security Agreement, the
following capitalized words and phrases shall have the meanings set forth below.

(a)

“Capital Securities” shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued or acquired after the date hereof, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

(b)

“Collateral” shall have the meaning set forth in Section 2.1 hereof.

(c)

“Obligor” shall mean Debtor, or any other party liable with respect to the
Obligations.

(d)

“Organizational Identification Number” means, with respect to Debtor, the
organizational identification number assigned to Debtor by the applicable
governmental unit or agency of the jurisdiction of organization of Debtor, if
any.





--------------------------------------------------------------------------------



(e)

“Taxes” shall mean any and all present and future taxes, duties, levies,
imposts, deductions, assessments, charges or withholdings, and any and all
liabilities (including interest and penalties and other additions to taxes) with
respect to the foregoing.

(f)

“Unmatured Event of Default” shall mean any event which, with the giving of
notice, the passage of time or both, would constitute an Event of Default.

1.2

Other Terms Defined in UCC.  All other capitalized words and phrases used herein
and not otherwise specifically defined herein or in the Credit Agreement shall
have the respective meanings assigned to such terms in the UCC, to the extent
the same are used or defined therein.

1.3

Other Interpretive Provisions.

(a)

The meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms.  Whenever the context so requires, the neutral
gender includes the masculine and feminine, the single number includes the
plural, and vice versa, and in particular the word “Debtor” shall be so
construed.

(b)

Section and Schedule references are to this Security Agreement unless otherwise
specified.  The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement

(c)

The term “including” (or words of similar import) is not limiting, and means
“including, without limitation”.

(d)

In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including”.

(e)

Unless otherwise expressly provided herein: (i) references to agreements
(including this Security Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, supplements and other modifications are
not prohibited by the terms of any Loan Document; and (ii) references to any
statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.

(f)

To the extent any of the provisions of the other Loan Documents are inconsistent
with the terms of this Security Agreement, the provisions of this Security
Agreement shall govern.

(g)

This Security Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters.  All
such





2




--------------------------------------------------------------------------------

limitations, tests and measurements are cumulative and each shall be performed
in accordance with its terms.

2

SECURITY FOR THE OBLIGATIONS.

2.1

Security for Obligations.  As security for the payment and performance of the
Obligations, Debtor does hereby pledge, assign, transfer, deliver and grant to
Secured Party, for its own benefit and as agent for its Affiliates, a continuing
and unconditional first priority security interest in and to any and all
property of Debtor, of any kind or description, tangible or intangible,
wheresoever located and whether now existing or hereafter arising or acquired,
including the following (all of which property for Debtor, along with the
products and proceeds therefrom, are individually and collectively referred to
as the “Collateral”):

(a)

all property of, or for the account of, Debtor now or hereafter coming into the
possession, control or custody of, or in transit to, Secured Party or any agent
or bailee for Secured Party or any parent, affiliate or subsidiary of Secured
Party or any participant with Secured Party in the Obligations (whether for
safekeeping, deposit, collection, custody, pledge, transmission or otherwise),
including all cash, earnings, dividends, interest, or other rights in connection
therewith and the products and proceeds therefrom, including the proceeds of
insurance thereon; and

(b)

the additional property of Debtor, whether now existing or hereafter arising or
acquired, and wherever now or hereafter located, together with all additions and
accessions thereto, substitutions, betterments and replacements therefor,
products and Proceeds therefrom, and all of Debtor’s books and records and
recorded data relating thereto (regardless of the medium of recording or
storage), together with all of Debtor's right, title and interest in and to all
computer software required to utilize, create, maintain and process any such
records or data on electronic media, identified and set forth as follows:

(i)

All Accounts and all goods whose sale, lease or other disposition by Debtor has
given rise to Accounts and have been returned to, or repossessed or stopped in
transit by, Debtor, or rejected or refused a Customer;

(ii)

All Inventory, including raw materials, work-in-process and finished goods;

(iii)

All goods (other than Inventory), including embedded software, Equipment,
vehicles, furniture and Fixtures;

(iv)

All Software and computer programs;

(v)

All Securities, Investment Property, Financial Assets and Deposit Accounts,
specifically including the Lock Box Account, and all funds at any time deposited
therewith, and all funds and amounts reserved or held back by any Payment
Processing Companies;





3




--------------------------------------------------------------------------------



(vi)

All As-Extracted Collateral, Commodity Accounts, Commodity Contracts, and Farm
Products;

(vii)

All Chattel Paper, Electronic Chattel Paper, Instruments, Documents, Letter of
Credit Rights, all proceeds of letters of credit, Health-Care-Insurance
Receivables, Supporting Obligations, notes secured by real estate, Commercial
Tort Claims and General Intangibles, including Payment Intangibles; and

(viii)

All real estate property owned by Debtor and the interest of Debtor in fixtures
related to such real property;

(ix)

All Proceeds (whether Cash Proceeds or Non-cash Proceeds) of the foregoing
property, including all insurance policies and proceeds of insurance payable by
reason of loss or damage to the foregoing property, including unearned premiums,
and of eminent domain or condemnation awards.

2.2

Possession and Transfer of Collateral.  Until an Event of Default has occurred,
but subject to Secured Party’s rights under the Credit Agreement (specifically
with respect to Secured Party’s rights to use and apply money in the Lock Box
Account), Debtor shall be entitled to possession and use of the Collateral
(other than Instruments or Documents (including Tangible Chattel Paper and
Investment Property consisting of certificated securities) and other Collateral
required to be delivered to Secured Party pursuant to this Section 2).  The
cancellation or surrender of any promissory note evidencing an Obligation, upon
payment or otherwise, shall not affect the right of Secured Party to retain the
Collateral for any other of the Obligations, except upon payment in full of the
Obligations.  Debtor shall not sell, assign (by operation of law or otherwise),
license, lease or otherwise dispose of, or grant any option with respect to any
of the Collateral, except as permitted pursuant to the Credit Agreement.

2.3

Financing Statements.  Debtor authorizes Secured Party to prepare and file such
financing statements, amendments and other documents and do such acts as Secured
Party deems necessary in order to establish and maintain valid, attached and
perfected, first priority security interests in the Collateral in favor of
Secured Party, for its own benefit and as agent for its Affiliates, free and
clear of all Liens and claims and rights of third parties whatsoever, except
Permitted Liens.  Debtor hereby irrevocably authorizes Secured Party at any
time, and from time to time, to file in any jurisdiction any initial financing
statements and amendments thereto that: (a) indicate the Collateral: (i) is
comprised of all assets of Debtor (or words of similar effect), regardless of
whether any particular asset comprising a part of the Collateral falls within
the scope of Article 9 of the UCC of the jurisdiction wherein such financing
statement or amendment is filed; or (ii) as being of an equal or lesser scope or
within greater detail as the grant of the security interest set forth herein;
and (b) contain any other information required by Section 5 of Article 9 of the
UCC of the jurisdiction wherein such financing statement or amendment is filed
regarding the sufficiency or filing office acceptance of any financing statement
or amendment, including: (A) whether Debtor is an organization, the type of
organization and any Organizational Identification Number issued to Debtor; and
(B) in the case of a financing statement filed as a fixture filing or indicating
Collateral as as-extracted collateral or timber to be cut, a sufficient
description of the real property to which the Collateral relates.  Debtor agrees
to furnish any such information to Secured Party promptly upon request.  In





4




--------------------------------------------------------------------------------

addition, Debtor shall make appropriate entries on its books and records
disclosing the security interests of Secured Party, for its own benefit and as
agent for its Affiliates, in the Collateral.  Debtor hereby agrees that a
photogenic or other reproduction of this Security Agreement is sufficient for
filing as a financing statement and Debtor authorizes Secured Party to file this
Security Agreement as a financing statement in any jurisdiction.

2.4

Preservation of the Collateral.  Secured Party may, but is not required to, take
such actions from time to time as Secured Party deems appropriate to maintain or
protect the Collateral. Secured Party shall have exercised reasonable care in
the custody and preservation of the Collateral if Secured Party takes such
action as Debtor shall reasonably request in writing which is not inconsistent
with Secured Party’s status as a secured party, but the failure of Secured Party
to comply with any such request shall not be deemed a failure to exercise
reasonable care; provided, however, Secured Party’s responsibility for the
safekeeping of the Collateral shall: (i) be deemed reasonable if such Collateral
is accorded treatment substantially equal to that which Secured Party accords
its own property; and (ii) not extend to matters beyond the control of Secured
Party, including acts of God, war, insurrection, riot or governmental actions.
 In addition, any failure of Secured Party to preserve or protect any rights
with respect to the Collateral against prior or third parties, or to do any act
with respect to preservation of the Collateral, not so requested by Debtor,
shall not be deemed a failure to exercise reasonable care in the custody or
preservation of the Collateral.  Debtor shall have the sole responsibility for
taking such action as may be necessary, from time to time, to preserve all
rights of Debtor and Secured Party in the applicable Collateral against prior or
third parties.  Without limiting the generality of the foregoing, where
Collateral consists, in whole or in part, of Capital Securities, Debtor
represents to, and covenants with, Secured Party that Debtor has made
arrangements for keeping informed of changes or potential changes affecting the
Capital Securities (including rights to convert or subscribe, payment of
dividends, reorganization or other exchanges, tender offers and voting rights),
and Debtor agrees that Secured Party shall have no responsibility or liability
for informing Debtor of any such or other changes or potential changes or for
taking any action or omitting to take any action with respect thereto.

2.5

Other Actions as to any and all Collateral.  Debtor further agrees to take any
other action reasonably requested by Secured Party to ensure the attachment,
perfection and first priority of, and the ability of Secured Party to enforce,
the security interest of Secured Party, for its own benefit and as agent for its
Affiliates, in any and all of the Collateral, including: (i) causing Secured
Party’s name to be noted as secured party on any certificate of title for a
titled good if such notation is a condition to attachment, perfection or
priority of, or ability of the bank to enforce, the security interest of Secured
Party, for its own benefit and as agent for its Affiliates, in such Collateral;
(ii) complying with any provision of any statute, regulation or treaty of the
United States as to any material portion of the Collateral as soon as possible
but not more than forty-five (45) days after such request if compliance with
such provision is a condition to attachment, perfection or priority of, or
ability of Secured Party to enforce, the security interest of Secured Party, for
its own benefit and as agent for its Affiliates, in such Collateral; (iii)
obtaining governmental and other third party consents and approvals, including,
without limitation, any consent of any licensor, lessor or other Person with
authority or control over or an interest in any material portion of the
Collateral as soon as possible but not more than forty-five (45) days after such
request; (iv) obtaining waivers from mortgagees and landlords in form and





5




--------------------------------------------------------------------------------

substance reasonably satisfactory to Secured Party which affect any material
portion of the Collateral as soon as possible but not more than forty-five (45)
days after such request; and (v) taking all actions required by the UCC in
effect from time to time or by other law, as applicable in any relevant UCC
jurisdiction, or by other law as applicable in any foreign jurisdiction.  Debtor
further agrees to indemnify and hold Secured Party harmless against claims of
any Persons not a party to this Security Agreement concerning disputes arising
over the Collateral, except to the extent resulting from the gross negligence or
willful misconduct of Secured Party or its Affiliates.

2.6

Collateral in the Possession of a Warehouseman or Bailee.  If any material
portion of the Collateral at any time is in the possession of a warehouseman or
bailee, Debtor shall promptly notify Secured Party thereof, and, as soon as
possible, but not more than forty-five (45) days later, shall obtain a
Collateral Access Agreement in form and substance reasonably satisfactory to
Secured Party from such warehouseman or bailee.

2.7

Letter-of-Credit Rights.  If Debtor at any time is a beneficiary under a letter
of credit now or hereafter issued in favor of Debtor, Debtor shall promptly
notify Secured Party thereof and, at the request and option of Secured Party,
Debtor shall, pursuant to an agreement in form and substance reasonably
satisfactory to Secured Party, either: (i) arrange for the issuer and any
confirmer of such letter of credit to consent to an assignment to Secured Party,
for its own benefit and as agent for its Affiliates, of the proceeds of any
drawing under the letter of credit; or (ii) arrange for Secured Party, for its
own benefit and as agent for its Affiliates, to become the transferee
beneficiary of the letter of credit, with Secured Party agreeing, in each case,
that the proceeds of any drawing under the letter to credit are to be applied as
provided in the Credit Agreement.

2.8

Commercial Tort Claims.  If Debtor shall at any time hold or acquire a
Commercial Tort Claim, Debtor shall promptly notify Secured Party in writing
signed by Debtor of the details thereof and grant to Secured Party, for its own
benefit and as agent for its Affiliates, in such written notice or other written
instrument, a security interest therein and in the proceeds thereof, all upon
the terms of this Security Agreement, in each case in form and substance
reasonably satisfactory to Secured Party, and shall execute any amendments
hereto deemed reasonably necessary by Secured Party to perfect the security
interest of Secured Party, for its own benefit and as agent for its Affiliates,
in such Commercial Tort Claim.

2.9

Electronic Chattel Paper and Transferable Records.  If Debtor at any time holds
or acquires an interest in any electronic chattel paper or any “transferable
record”, as that term is defined in Section 201 of the federal Electronic
Signatures in Global and National Commerce Act, or in Section 16 of the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction, Debtor
shall promptly notify Secured Party thereof and, at the request of Secured
Party, shall take such action as Secured Party may reasonably request to vest in
Secured Party control under Section 9-105 of the UCC of such electronic chattel
paper or control under Section 201 of the federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record.  Secured Party agrees with Debtor that Secured Party
will arrange, pursuant to procedures reasonably satisfactory to Secured Party
and so long as such





6




--------------------------------------------------------------------------------

procedures will not result in Secured Party’s loss of control, for Debtor to
make alterations to the electronic chattel paper or transferable record
permitted under Section 9-105 of the UCC or, as the case may be, Section 201 of
the federal Electronic Signatures in Global and National Commerce Act or Section
16 of the Uniform Electronic Transactions Act, for a party in control to make
without loss of control.

2.10

Additional Requirements on Collateral.  Debtor shall fully cooperate with
Secured Party to obtain and keep in effect one or more control agreements in
Deposit Accounts, Electronic Chattel Paper, Investment Property and
Letter-of-Credit Rights Collateral.  Such control agreements shall only be
required if, in the reasonable discretion of the Secured Party, the nature of
the Collateral requires any such control agreements in order for the Secured
Party to perfect its security interests in any Collateral as granted hereunder,
and in such event, Debtor shall promptly provide any such control agreements
upon request from the Secured Party. In addition, Debtor, at the Debtor’s
expense, shall promptly: (A) execute all notices of security interest for each
relevant type of Software and other General Intangibles in forms suitable for
filing with any United States or foreign office handling the registration or
filing of patents, trademarks, copyrights and other intellectual property and
any successor office or agency thereto; and (B) take all commercially reasonable
steps in any hearing, suit, action, or other proceeding before any such office
or any similar office or agency in any other country or any political
subdivision thereof, to diligently prosecute or maintain, as applicable, each
application and registration of any Software, General Intangibles or any other
intellectual property rights and assets that are part of the Collateral,
including filing of renewals, affidavits of use, affidavits of incontestability
and opposition, interference and cancellation proceedings.

3

REPRESENTATIONS AND WARRANTIES.

Debtor makes the following representations and warranties to Secured Party:

3.1

Debtor Organization and Name. Debtor is a corporation, duly organized, existing
and in good standing under the laws of its State of organization, with full and
adequate power to carry on and conduct its business as presently conducted.
 Debtor is duly licensed or qualified in all foreign jurisdictions wherein the
nature of its activities requires such qualification or licensing.  Debtor’s
Organizational Identification Number, if applicable, is set forth in the Credit
Agreement.  The exact legal name of Debtor is as set forth in the first
paragraph of this Security Agreement, and Debtor currently does not conduct, nor
has it during the last five (5) years conducted, business under any other name
or trade name.

3.2

Authorization.  Debtor has full right, power and authority to enter into this
Security Agreement and to perform all of its duties and obligations under this
Security Agreement.  The execution and delivery of this Security Agreement and
the other Loan Documents will not, nor will the observance or performance of any
of the matters and things herein or therein set forth, violate or contravene any
provision of law or of the articles of incorporation, bylaws, operating
agreement, or other governing documents of Debtor.  All necessary and
appropriate action has been taken on the part of Debtor to authorize the
execution and delivery of this Security Agreement.





7




--------------------------------------------------------------------------------



3.3

Validity and Binding Nature.  This Security Agreement is the legal, valid and
binding obligation of Debtor, enforceable against Debtor in accordance with its
terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors' rights generally and to general principles of
equity.

3.4

Consent; Absence of Breach.  The execution, delivery and performance of this
Security Agreement and any other documents or instruments to be executed and
delivered by Debtor in connection herewith, do not and will not: (a) require any
consent, approval, authorization, or filings with, notice to or other act by or
in respect of, any governmental authority or any other Person (other than
filings or notices pursuant to federal or state securities laws or other than
any consent or approval which has been obtained and is in full force and
effect); (b) conflict with: (i) any provision of law or any applicable
regulation, order, writ, injunction or decree of any court or governmental
authority; (ii) the articles of incorporation, bylaws, or other organic or
governance document of Debtor; or (iii) any agreement, indenture, instrument or
other document, or any judgment, order or decree, which is binding upon Debtor
or any of its properties or assets; or (c) require, or result in, the creation
or imposition of any Lien on any asset of Debtor, other than Liens in favor of
Secured Party created pursuant to this Security Agreement and Permitted Liens.

3.5

Ownership of Collateral; Liens.  Debtor is the sole owner of all the Collateral,
free and clear of all Liens, charges and claims (including infringement claims
with respect to patents, trademarks, service marks, copyrights and other
intellectual property rights), other than Permitted Liens.

3.6

Adverse Circumstances.  No condition, circumstance, event, agreement, document,
instrument, restriction, litigation or proceeding (or threatened litigation or
proceeding or basis therefor) exists which: (i) would have a Material Adverse
Effect upon Debtor; or (ii) would constitute an Event of Default or an Unmatured
Event of Default.  

3.7

Security Interest.  This Security Agreement creates a valid security interest in
favor of Secured Party in the Collateral and, when properly perfected by filing
in the appropriate jurisdictions, or by possession or control of such Collateral
by Secured Party or delivery of such Collateral to Secured Party, shall
constitute a valid, perfected, first-priority security interest in such
Collateral.

3.8

Place of Business.  The principal place of business and books and records of
Debtor is set forth in the preamble to this Security Agreement, and the location
of all Collateral, if other than at such principal place of business, is as set
forth on Schedule 3.8 attached hereto and made a part hereof, and Debtor shall
promptly notify Secured Party of any change in such locations.  Debtor will not
remove or permit the Collateral to be removed from such locations without the
prior written consent of Secured Party, except as permitted pursuant to the
Credit Agreement.

3.9

Complete Information.  This Security Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials and information heretofore or contemporaneously herewith furnished in
writing by Debtor to Secured Party for purposes of, or in connection with, this
Security Agreement and the transactions contemplated





8




--------------------------------------------------------------------------------

hereby is, and all written information hereafter furnished by or on behalf of
Debtor to Secured Party pursuant hereto or in connection herewith will be, true
and accurate in every material respect on the date as of which such information
is dated or certified, and none of such information is or will be incomplete by
omitting to state any material fact necessary to make such information not
misleading in light of the circumstances under which made (it being recognized
by Secured Party that any projections and forecasts provided by Debtor are based
on good faith estimates and assumptions believed by Debtor to be reasonable as
of the date of the applicable projections or assumptions and that actual results
during the period or periods covered by any such projections and forecasts may
differ from projected or forecasted results).

4

REMEDIES.

Upon the occurrence of any default in the payment or performance of any of the
covenants, conditions and agreements contained in this Security Agreement or any
other Event of Default, Secured Party shall have all rights, powers and remedies
set forth in this Security Agreement or the other Loan Documents or in any other
written agreement or instrument relating to any of the Obligations or any
security therefor, as a secured party under the UCC or as otherwise provided at
law or in equity. Without limiting the generality of the foregoing, Secured
Party may, at its option upon the occurrence of an Event of Default, declare its
commitments to Debtor to be terminated and all Obligations to be immediately due
and payable, or, if provided in the Loan Documents, all commitments of Secured
Party to Debtor shall immediately terminate and all Obligations shall be
automatically due and payable, all without demand, notice or further action of
any kind required on the part of Secured Party.  Debtor hereby waives any and
all presentment, demand, notice of dishonor, protest, and all other notices and
demands in connection with the enforcement of Secured Party’s rights under the
Loan Documents, and hereby consents to, and waives notice of release, with or
without consideration, of any Collateral, notwithstanding anything contained
herein or in the Loan Documents to the contrary.  In addition to the foregoing:

4.1

Possession and Assembly of Collateral.  Secured Party may, without notice,
demand or the initiation of legal process of any kind, take possession of any or
all of the Collateral (in addition to Collateral of which Secured Party already
has possession), wherever it may be found, and for that purpose may pursue the
same wherever it may be found, and may at any time enter into any of Debtor’s
premises where any of the Collateral may be or is supposed to be, and search
for, take possession of, remove, keep and store any of the Collateral until the
same shall be sold or otherwise disposed of and Secured Party shall have the
right to store and conduct a sale of the same in any of Debtor’s premises
without cost to Secured Party.  At Secured Party’s request, Debtor will, at
Debtor’s sole expense, assemble the Collateral and make it available to Secured
Party at a place or places to be designated by Secured Party which is reasonably
convenient to Secured Party and Debtor.

4.2

Sale of Collateral.  Secured Party may sell any or all of the Collateral at
public or private sale, upon such terms and conditions as Secured Party may deem
proper, and Secured Party may purchase any or all of the Collateral at any such
sale.  Debtor acknowledges that Secured Party may be unable to effect a public
sale of all or any portion of the Collateral because of certain legal and/or
practical restrictions and provisions which may be applicable to the





9




--------------------------------------------------------------------------------

Collateral and, therefore, may be compelled to resort to one or more private
sales to a restricted group of offerees and purchasers.  Debtor consents to any
such private sale so made even though at places and upon terms less favorable
than if the Collateral were sold at public sale.  Secured Party shall have no
obligation to clean-up or otherwise prepare the Collateral for sale.  Secured
Party may apply the net proceeds, after deducting all costs, expenses,
attorneys’ and paralegals’ fees incurred or paid at any time in the collection,
protection and sale of the Collateral and the Obligations, to the payment of the
Obligations, returning the excess proceeds, if any, to Debtor.  Debtor shall
remain liable for any amount remaining unpaid after such application, with
interest at the Default Rate.  Any notification of intended disposition of the
Collateral required by law shall be conclusively deemed reasonably and properly
given if given by Secured Party at least ten (10) calendar days before the date
of such disposition.  Debtor hereby confirms, approves and ratifies all acts and
deeds of Secured Party relating to the foregoing, and each part thereof, and
expressly waives any and all claims of any nature, kind or description which it
has or may hereafter have against Secured Party or its representatives, by
reason of taking, selling or collecting any portion of the Collateral.  Debtor
consents to releases of the Collateral at any time (including prior to default)
and to sales of the Collateral in groups, parcels or portions, or as an
entirety, as Secured Party shall deem appropriate.  Debtor expressly absolves
Secured Party from any loss or decline in market value of any Collateral by
reason of delay in the enforcement or assertion or non-enforcement of any rights
or remedies under this Security Agreement.

4.3

Standards for Exercising Remedies.  To the extent that applicable law imposes
duties on Secured Party to exercise remedies in a commercially reasonable
manner, Debtor acknowledges and agrees that it is not commercially unreasonable
for Secured Party: (i) to incur expenses deemed necessary by Secured Party to
prepare Collateral for disposition or otherwise to complete raw material or
work-in-process into finished goods or other finished products for disposition;
(ii) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of; (iii) to fail to exercise collection
remedies against Customers or other Persons obligated on Collateral or to remove
liens or encumbrances on or any adverse claims against Collateral; (iv) to
exercise collection remedies against Customers and other Persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists; (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature; (vi) to contact other Persons, whether or not in the
same business as Debtor, for expressions of interest in acquiring all or any
portion of the Collateral; (vii) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the Collateral is of a
specialized nature; (viii) to dispose of Collateral by utilizing internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets; (ix) to dispose of assets in wholesale rather than retail
markets; (x) to disclaim disposition warranties, including any warranties of
title; (xi) to purchase insurance or credit enhancements to insure Secured Party
against risks of loss, collection or disposition of Collateral or to provide to
Secured Party a guaranteed return from the collection or disposition of
Collateral; or (xii) to the extent deemed appropriate by Secured Party, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist Secured Party in the collection or disposition of any of
the Collateral.  Debtor acknowledges that the purpose of this section is to





10




--------------------------------------------------------------------------------

provide non-exhaustive indications of what actions or omissions by Secured Party
would not be commercially unreasonable in Secured Party’s exercise of remedies
against the Collateral and that other actions or omissions by Secured Party
shall not be deemed commercially unreasonable solely on account of not being
indicated in this Section.  Without limitation upon the foregoing, nothing
contained in this Section shall be construed to grant any rights to Debtor or to
impose any duties on Secured Party that would not have been granted or imposed
by this Security Agreement or by applicable law in the absence of this Section.

4.4

UCC and Offset Rights.  Secured Party may exercise, from time to time, any and
all rights and remedies available to it under the UCC or under any other
applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Security Agreement or in any other agreements between
any Obligor and Secured Party, and may, without demand or notice of any kind,
appropriate and apply toward the payment of such of the Obligations, whether
matured or unmatured, including costs of collection and attorneys’ and
paralegals’ fees and costs, and in such order of application as Secured Party
may, from time to time, elect, any indebtedness of Secured Party to any Obligor,
however created or arising, including balances, credits, deposits, accounts or
moneys of such Obligor in the possession, control or custody of, or in transit
to Secured Party.  Debtor, on behalf of itself and any Obligor, hereby waives
the benefit of any law that would otherwise restrict or limit Secured Party in
the exercise of its right, which is hereby acknowledged, to appropriate at any
time hereafter any such indebtedness owing from Secured Party to any Obligor.

4.5

Additional Remedies.  Upon the occurrence of an Event of Default, Secured Party
shall have the right and power to:

(a)

instruct Debtor, at its own expense, to notify any parties obligated on any of
the Collateral, including any Customers and Payment Processing Companies, to
make payment directly to Secured Party of any amounts due or to become due
thereunder, or Secured Party may directly notify such obligors of the security
interest of Secured Party, and/or of the assignment to Secured Party of the
Collateral and direct such obligors to make payment to Secured Party of any
amounts due or to become due with respect thereto, and thereafter, collect any
such amounts due on the Collateral directly from such Persons obligated thereon;

(b)

enforce collection of any of the Collateral, including any Accounts, by suit or
otherwise, or make any compromise or settlement with respect to any of the
Collateral, or surrender, release or exchange all or any part thereof, or
compromise, extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder;

(c)

take possession or control of any proceeds and products of any of the
Collateral, including the proceeds of insurance thereon;

(d)

extend, renew or modify for one or more periods (whether or not longer than the
original period) the Obligations or any obligation of any nature of any other
obligor with respect to the Obligations;





11




--------------------------------------------------------------------------------



(e)

grant releases, compromises or indulgences with respect to the Obligations, any
extension or renewal of any of the Obligations, any security therefor, or to any
other obligor with respect to the Obligations;

(f)

transfer the whole or any part of Capital Securities which may constitute
Collateral into the name of Secured Party or Secured Party’s nominee without
disclosing, if Secured Party so desires, that such Capital Securities so
transferred are subject to the security interest of Secured Party, and any
corporation, association, or any of the managers or trustees of any trust
issuing any of such Capital Securities, or any transfer agent, shall not be
bound to inquire, in the event that Secured Party or such nominee makes any
further transfer of such Capital Securities, or any portion thereof, as to
whether Secured Party or such nominee has the right to make such further
transfer, and shall not be liable for transferring the same;

(g)

vote the Collateral;

(h)

make an election with respect to the Collateral under Section 1111 of the
Bankruptcy Code or take action under Section 364 or any other section of
Bankruptcy Code; provided, however, that any such action of Secured Party as set
forth herein shall not, in any manner whatsoever, impair or affect the liability
of Debtor hereunder, nor prejudice, waive, nor be construed to impair, affect,
prejudice or waive Secured Party’s rights and remedies at law, in equity or by
statute, nor release, discharge, nor be construed to release or discharge,
Debtor, any guarantor or other Person liable to Secured Party for the
Obligations; and

(i)

at any time, and from time to time, accept additions to, releases, reductions,
exchanges or substitution of the Collateral, without in any way altering,
impairing, diminishing or affecting the provisions of this Security Agreement,
the Loan Documents, or any of the other Obligations, or Secured Party’s rights
hereunder, under the Obligations.

Debtor hereby ratifies and confirms whatever Secured Party may do with respect
to the Collateral and agrees that Secured Party shall not be liable for any
error of judgment or mistakes of fact or law with respect to actions taken in
connection with the Collateral.

4.6

Attorney-in-Fact.  Debtor hereby irrevocably makes, constitutes and appoints
Secured Party (and any officer of Secured Party or any Person designated by
Secured Party for that purpose) as Debtor’s true and lawful proxy and
attorney-in-fact (and agent-in-fact) in Debtor’s name, place and stead, with
full power of substitution, to: (i) take such actions as are permitted in this
Security Agreement; (ii) execute such financing statements and other documents
and to do such other acts as Secured Party may require to perfect and preserve
Secured Party’s security interest in, and to enforce such interests in the
Collateral; and (iii) upon the occurrence of an Event of Default, carry out any
remedy provided for in this Security Agreement, the Credit Agreement, or
otherwise at law or in equity, including endorsing Debtor’s name to checks,
drafts, instruments and other items of payment, and proceeds of the Collateral,
executing change of address forms with the postmaster of the United States Post
Office serving the address of Debtor, changing the address of Debtor to that of
Secured Party, opening all envelopes addressed to Debtor and applying any
payments contained therein to the Obligations, and changing any merchant
accounts or instructions to Payment Processing Companies regarding any
credit/debit card payments from Customers.  Debtor hereby acknowledges that the





12




--------------------------------------------------------------------------------

constitution and appointment of such proxy and attorney-in-fact are coupled with
an interest and are irrevocable.  Debtor hereby ratifies and confirms all that
such attorney-in-fact may do or cause to be done by virtue of any provision of
this Security Agreement.

4.7

No Marshaling.  Secured Party shall not be required to marshal any present or
future collateral security (including this Security Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order.  To the extent that it lawfully may, Debtor hereby agrees
that it will not invoke any law relating to the marshaling of collateral which
might cause delay in or impede the enforcement of Secured Party’s rights under
this Security Agreement or under any other instrument creating or evidencing any
of the Obligations or under which any of the Obligations is outstanding or by
which any of the Obligations is secured or payment thereof is otherwise assured,
and, to the extent that it lawfully may, Debtor hereby irrevocably waives the
benefits of all such laws.

4.8

No Waiver.  No Event of Default shall be waived by Secured Party except in
writing.  No failure or delay on the part of Secured Party in exercising any
right, power or remedy hereunder shall operate as a waiver of the exercise of
the same or any other right at any other time; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
 There shall be no obligation on the part of Secured Party to exercise any
remedy available to Secured Party in any order.  The remedies provided for
herein are cumulative and not exclusive of any remedies provided at law or in
equity.  Debtor agrees that in the event that Debtor fails to perform, observe
or discharge any of its Obligations or liabilities under this Security Agreement
or any other agreements with Secured Party, no remedy of law will provide
adequate relief to Secured Party, and further agrees that Secured Party shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.

4.9

 Application of Proceeds.  Secured Party will, within three (3) Business Days
after receipt of cash or solvent credits from collection of items of payment,
proceeds of Collateral or any other source, apply the whole or any part thereof
against the Obligations secured hereby.  Secured Party shall further have the
exclusive right to determine how, when and what application of such payments and
such credits shall be made on the Obligations, and such determination shall be
conclusive upon Debtor.  Any proceeds of any disposition by Secured Party of all
or any part of the Collateral may be first applied by Secured Party to the
payment of expenses incurred by Secured Party in connection with the Collateral,
including reasonable attorneys’ fees and legal expenses and costs as provided
for in Section 5.13 hereof.

5

MISCELLANEOUS.

5.1

Entire Agreement.  This Security Agreement and the other Loan Documents: (i) are
valid, binding and enforceable against Debtor and Secured Party in accordance
with their respective provisions and no conditions exist as to their legal
effectiveness; (ii) constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof; and (iii) are the final
expression of the intentions of Debtor and Secured Party.  No promises, either
expressed or implied, exist between Debtor and Secured Party, unless contained
herein or





13




--------------------------------------------------------------------------------

therein.  This Security Agreement, together with the other Loan Documents,
supersedes all negotiations, representations, warranties, commitments, term
sheets, discussions, negotiations, offers or contracts (of any kind or nature,
whether oral or written) prior to or contemporaneous with the execution hereof
with respect to any matter, directly or indirectly related to the terms of this
Security Agreement and the other Loan Documents.  This Security Agreement and
the other Loan Documents are the result of negotiations between Secured Party
and Debtor and have been reviewed (or have had the opportunity to be reviewed)
by counsel to all such parties, and are the products of all parties.
 Accordingly, this Security Agreement and the other Loan Documents shall not be
construed more strictly against Secured Party merely because of Secured Party's
involvement in their preparation.

5.2

Amendments; Waivers.  No delay on the part of Secured Party in the exercise of
any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by Secured Party of any right, power or remedy
preclude other or further exercise thereof, or the exercise of any other right,
power or remedy.  No amendment, modification or waiver of, or consent with
respect to, any provision of this Security Agreement or the other Loan Documents
shall in any event be effective unless the same shall be in writing and
acknowledged by Secured Party, and then any such amendment, modification, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

5.3

WAIVER OF DEFENSES.  DEBTOR WAIVES EVERY PRESENT AND FUTURE DEFENSE, CAUSE OF
ACTION, COUNTERCLAIM OR SETOFF WHICH DEBTOR MAY NOW HAVE OR HEREAFTER MAY HAVE
TO ANY ACTION BY SECURED PARTY IN ENFORCING THIS SECURITY AGREEMENT.  PROVIDED
SECURED PARTY ACTS IN GOOD FAITH, DEBTOR RATIFIES AND CONFIRMS WHATEVER SECURED
PARTY MAY DO PURSUANT TO THE TERMS OF THIS SECURITY AGREEMENT.  THIS PROVISION
IS A MATERIAL INDUCEMENT FOR SECURED PARTY GRANTING ANY FINANCIAL ACCOMMODATION
TO DEBTOR.

5.4

MANDATORY FORUM SELECTION.  TO INDUCE SECURED PARTY TO MAKE CERTAIN FINANCIAL
ACCOMODATIONS TO DEBTOR, DEBTOR IRREVOCABLY AGREES THAT ANY DISPUTE ARISING
UNDER, RELATING TO, OR IN CONNECTION WITH, DIRECTLY OR INDIRECTLY, THIS
AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS
AGREEMENT ANY OTHER LOAN DOCUMENT, OR THE COLLATERAL (WHETHER OR NOT SUCH CLAIM
IS BASED UPON BREACH OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE
JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD
COUNTY, FLORIDA; PROVIDED, HOWEVER, SECURED PARTY MAY, AT SECURED PARTY’S SOLE
OPTION, ELECT TO BRING ANY ACTION IN ANY OTHER JURISDICTION.  THIS PROVISION IS
INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY AND
INTERPRETED CONSISTENT WITH FLORIDA LAW.  DEBTOR HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS SITUS
IN SAID COUNTY (OR TO ANY OTHER JURISDICTION OR VENUE, IF SECURED PARTY SO
ELECTS), AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS. DEBTOR HEREBY
WAIVES





14




--------------------------------------------------------------------------------

PERSONAL SERVICE OF ANY AND ALL PROCESS AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO
DEBTOR, AS APPLICABLE, AS SET FORTH HEREIN IN THE MANNER PROVIDED BY APPLICABLE
STATUTE, LAW, RULE OF COURT OR OTHERWISE.

5.5

WAIVER OF JURY TRIAL.  DEBTOR AND SECURED PARTY, AFTER CONSULTING OR HAVING HAD
THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS SECURITY AGREEMENT, ANY
NOTE, ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL, OR
ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, OR ANY
COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH SECURED PARTY AND DEBTOR ARE
ADVERSE PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR SECURED PARTY GRANTING ANY FINANCIAL ACCOMMODATION TO DEBTOR.

5.6

Assignability.  Secured Party, without consent from or notice to anyone, may at
any time assign Secured Party’s rights in this Security Agreement, the other
Loan Documents, the Obligations, or any part thereof and transfer Secured
Party’s rights in any or all of the Collateral, and Secured Party thereafter
shall be relieved from all liability with respect to such Collateral.  This
Security Agreement shall be binding upon Secured Party and Debtor and its
respective legal representatives and successors.  All references herein to
Debtor shall be deemed to include any successors, whether immediate or remote.
 In the case of a joint venture or partnership, the term “Debtor” shall be
deemed to include all joint venturers or partners thereof, who shall be jointly
and severally liable hereunder.

5.7

Binding Effect.  This Security Agreement shall become effective upon execution
by Debtor and Secured Party, and shall bind the Debtor and Secured Party, and
their respective successors and permitted assigns.  

5.8

Governing Law.  Except in the case of the Mandatory Forum Selection Clause in
Section 5.4 above, which clause shall be governed and interpreted in accordance
with Florida law, this Agreement shall be delivered and accepted in and shall be
deemed to be a contract made under and governed by the internal laws of the
State of Nevada, and for all purposes shall be construed in accordance with the
laws of such State, without giving effect to the choice of law provisions of
such State.

5.9

Enforceability.  Wherever possible, each provision of this Security Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by, unenforceable or invalid under any jurisdiction, such provision
shall as to such jurisdiction, be severable and be ineffective to the





15




--------------------------------------------------------------------------------

extent of such prohibition or invalidity, without invalidating the remaining
provisions of this Security Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

5.10

Time of Essence.  Time is of the essence in making payments of all amounts due
Secured Party under the Loan Documents and in the performance and observance by
Debtor of each covenant, agreement, provision and term of this Security
Agreement and the other Loan Documents.

5.11

Counterparts; Facsimile Signatures.  This Security Agreement may be executed in
any number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Security
Agreement.  Receipt of an executed signature page to this Security Agreement by
facsimile or other electronic transmission shall constitute effective delivery
thereof.  Electronic records of executed Loan Documents maintained by Secured
Party shall be deemed to be originals thereof.

5.12

Notices.  Except as otherwise provided herein, Debtor waives all notices and
demands in connection with the enforcement of Secured Party’s rights hereunder.
 All notices, requests, demands and other communications provided for hereunder
shall be made in accordance with the terms of the Credit Agreement.

5.13

Costs, Fees and Expenses.  Debtor shall pay or reimburse Secured Party for all
reasonable costs, fees and expenses incurred by Secured Party or for which
Secured Party becomes obligated in connection with the enforcement of this
Security Agreement, including search fees, costs and expenses and attorneys’
fees, costs and time charges of counsel to Secured Party and all taxes payable
in connection with this Security Agreement.  In furtherance of the foregoing,
Debtor shall pay any and all stamp and other taxes, UCC search fees, filing fees
and other costs and expenses in connection with the execution and delivery of
this Security Agreement and the other Loan Documents to be delivered hereunder,
and agrees to save and hold Secured Party harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or omission to
pay such costs and expenses.  That portion of the Obligations consisting of
costs, expenses or advances to be reimbursed by Debtor to Secured Party pursuant
to this Security Agreement or the other Loan Documents which are not paid on or
prior to the date hereof shall be payable by Debtor to Secured Party on demand.
 If at any time or times hereafter Secured Party: (a) employs counsel for advice
or other representation: (i) with respect to this Security Agreement or the
other Loan Documents; (ii) to represent Secured Party in any litigation,
contest, dispute, suit or proceeding or to commence, defend, or intervene or to
take any other action in or with respect to any litigation, contest, dispute,
suit, or proceeding (whether instituted by Secured Party, Debtor, or any other
Person) in any way or respect relating to this Security Agreement; or (iii) to
enforce any rights of Secured Party against Debtor or any other Person under of
this Security Agreement; (b) takes any action to protect, collect, sell,
liquidate, or otherwise dispose of any of the Collateral; and/or (c) attempts to
or enforces any of Secured Party’s rights or remedies under this Security
Agreement, the costs and expenses incurred by Secured Party in any manner or way
with respect to the foregoing, shall be part of the Obligations, payable by
Debtor to Secured Party on demand.





16




--------------------------------------------------------------------------------



5.14

Termination.  This Security Agreement and the Liens and security interests
granted hereunder shall not terminate until the termination of the Credit
Agreement and the commitments to make Loans thereunder and the full and complete
performance and satisfaction and payment in full of all the Obligations (other
than contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted).  Upon termination of this Security Agreement,
Secured Party shall also deliver to Debtor (at the sole expense of Debtor) such
UCC termination statements, certificates for terminating the liens on the Motor
Vehicles (if any) and such other documentation, without recourse, warranty or
representation whatsoever, as shall be reasonably requested by Debtor to effect
the termination and release of the Liens and security interests in favor of
Secured Party affecting the Collateral; provided, however, to the extent any
such terminations or releases require Secured Party to expend any sums in
terminating or releasing any such Liens, Secured Party may refrain from
terminating or releasing such Liens unless and until Debtor pays to Secured
Party the estimated cost, as reasonably determined by Secured Party, of
effectuating such terminations or releases.

5.15

Reinstatement.  This Security Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against Debtor
for liquidation or reorganization, should Debtor become insolvent or make an
assignment for the benefit of any creditor or creditors or should a receiver or
trustee be appointed for all or any significant part of Debtor’s assets, and
shall continue to be effective or be reinstated, as the case may be, if at any
time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made.  In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

5.16

Increase in Obligations.  It is the intent of the parties to secure payment of
the Obligations, as the amount of such Obligations may increase from time to
time in accordance with the terms and provisions of the Loan Documents, and all
of the Obligations, as so increased from time to time, shall be and are secured
hereby.  Upon the execution hereof, Debtor shall pay any and all documentary
stamp taxes and/or other charges required to be paid in connection with the
execution and enforcement of the Loan Documents, and if, as and to the extent
the Obligations are increased from time to time in accordance with the terms and
provisions of the Loan Documents, then Debtor shall immediately pay any
additional documentary stamp taxes or other charges in connection therewith.




[SIGNATURE PAGE FOLLOWS]





17




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Debtor and Secured Party have executed this Security
Agreement as of the date first above written.

Debtor:

INTEGRATED ENERGY SOLUTIONS, INC., a Nevada corporation







By:

/s/ Ernest B. Remo__________________

Name:

Ernest B. Remo

Title:

Chief Executive Officer










Agreed and accepted:




Secured Party:




TCA GLOBAL CREDIT MASTER FUND, LP




By:

TCA Global Credit Fund GP, Ltd.

Its:

General Partner

By:      ___/s/ Robert Press_______________

Robert Press, Director





18




--------------------------------------------------------------------------------







Schedule 3.8

Collateral Locations/Places of Business

1000 East 80th Place, Suite 302, Merrillville, Indiana 46410









